Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 1 of 17




          EXHIBIT A
       Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 2 of 17
                                                                        Service of Process
                                                                        Transmittal
                                                                        12/03/2020
                                                                        CT Log Number 538684631
TO:      Ruth Saunders
         CitiMortgage, Inc.
         1000 Technology Dr, Legal Dept. - Mail Station 140
         O Fallon, MO 63368-2240

RE:      Process Served in Maryland

FOR:     Citimortgage, Inc. (Domestic State: NY)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   JAMAAL MCCALLISTER, PLTF. vs. CITIMORTGAGE, INC., ET AL., DFTS.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # 24C20004332LP
NATURE OF ACTION:                  Foreclosure Litigation - Mortgage
ON WHOM PROCESS WAS SERVED:        The Corporation Trust Incorporated, Lutherville Timonium, MD
DATE AND HOUR OF SERVICE:          By Process Server on 12/03/2020 at 10:43
JURISDICTION SERVED :              Maryland
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      CT has retained the current log, Retain Date: 12/03/2020, Expected Purge Date:
                                   12/08/2020

                                   Image SOP

SIGNED:                            The Corporation Trust Incorporated
ADDRESS:                           155 Federal St Ste 700
                                   Boston, MA 02110-1727
For Questions:                     800-448-5350
                                   MajorAccountTeam1@wolterskluwer.com




                                                                        Page 1 of 1 / AS
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                      Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 3 of 17
                                                        LAW OFFICE OF

                                        EVAN K. THALENBERGI P.A.
                                                216 EAST LEXINGTON STREET
 Evan K.Thalenberg                              BALTIMORE,MARYLAND 21202
 Cara L.O'Brien
 Avalon S. Brandt                                  TELEPHONE: 410-625-9100
 Matthew B.Thompson
 Robert J. Leonard**                                 TOLL FREE:800-778-1181
 Andrew P. Gross*                                    FACSIMILE:410-625-9200
 Christopher D.Wright
 Stephen M.Boyer

 *Also admitted in DC
**Also admitted in DC and VA




                                                         December 1, 2020

           Via Hand Delivery
           Citimortgage, Inc.
           as Successor in Interest by Merger to Citifinancial Mortgage Company,Inc.
           SERVE ON: Resident Agent
                          The Corporation Trust Incorporated
                          2405 York Road, Suite 201
                          Lutherville Timonium, Maryland 21093

                    Re:        Jamaal McCallister v. Citimortgage, Inc., et al.
                               Case No.: 24-C-20-004332

           To Whom it May Concern:

                  Please regard the enclosed Writ of Summons and Complaint as service upon you in the
           above-captioned case. The failure to file a responsive pleading may result in a default judgment.

                   Furthermore, enclosed you will also find Interrogatories, Request for Admission offact and
           Request for Production of Documents. Please forward your answers and any and all documents in
           this matter to my office.

                   Please be further advised that we understand that, during the COVID-19 pandemic, this is a
           difficult time for everyone. We are sensitive to that but must nevertheless continue to represent our
           clients as the courts have not extended deadlines for filing lawsuits and serving defendants. If you
           require additional time to respond to the lawsuit, and you are not already represented by an attorney,
           please do not hesitate to contact our office and we will work with you in that regard, if possible. In
           doing so, you must be aware that we represent the Plaintiff named above in a lawsuit against you so
           we are not neutral or disinterested in the proceeding. Thank you for your attention and anticipated
           cooperation.

                                                                        ery truly yours,


                                                                         ra . O'Brien
           CLO/slm
           Enclosure
                      Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 4 of 17
                                                        LAW OFFICE OF

                                        EVAN K. THALENBERG, P.A.
                                                216 EAST LEXINGTON STREET
 Evan K.Thalenberg                              BALTIMORE,MARYLAND 21202
 Cara L. O'Brien
 Avalon S. Brandt                                  TELEPHONE: 410-625-9100
 Matthew B.Thompson
 Robert J. Leonard**                                 TOLL FREE:800-778-1181
 Andrew P. Gross*                                    FACSIMILE:410-625-9200
 Christopher D.Wright
 Stephen M.Boyer

 *Also admitted in DC
**Also admitted in DC and VA




                                                         December 1, 2020

           Via Hand Delivery
           Citimortgage, Inc.
           as Successor in Interest by Merger to Citifinancial Mortgage Company,Inc.
           SERVE ON: Resident Agent
                          The Corporation Trust Incorporated
                          2405 York Road, Suite 201
                          Lutherville Timonium, Maryland 21093

                    Re:        Jamaal McCallister v. Citimortgage, Inc., et al.
                               Case No.: 24-C-20-004332

           To Whom it May Concern:

                  Please be advised that the Plaintiffs wish to inspect the property which is the subject ofthe
           Complaint that was brought against you. Additionally, please provide our office with dates for your
           deposition, as well as any witnesses you intend to call at the trial of this matter.

                   Please be further advised that we understand that, during the COVID-19 pandemic, this is a
           difficult time for everyone. We are sensitive to that but must nevertheless continue to represent our
           clients as the courts have not extended deadlines for filing lawsuits and serving defendants. If you
           require additional time to allow inspection of the property and provide dates for your deposition and
           the witnesses you intend to call at trial, and you are not already represented by an attorney, please do
           not hesitate to contact our office and we will work with you in that regard, if possible. In doing so,
           you must be aware that we represent the Plaintiff named above in a lawsuit against you so we are not
           neutral or disinterested in the proceeding. Thank you for your attention and anticipated cooperation.


                                                                              uly yours,


                                                                             . O'Brien
           CLO/slm
               Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 5 of 17
                          CIRCUIT COURT FOR BALTIMORE CITY
                                  Marilyn Bentley
                             Clerk of the Circuit Court
                                  Courthouse East
                              111 North Calvert Street
                                      Room 462
                                Baltimore, MD 21202-
                    (410)-333-3722, TTY for Deaf: (410)-333-4389


W RIT     OF     SUMMONS        ( Private         Process )
                                          Case Number: 24-C-20-004332 LP
                                          C IVIL
Jamaal McCallister Vs CitiMortgage, Inc, Et Al

STATE OF MARYLAND, BALTIMORE CITY, TO WIT:

      To: CITIMORTGAGE, INC
Serve On: The Corporation Trust Incorporated
          300 E Lombard St.
          Baltimore, MD 21202


      You are hereby summoned to file a written response by pleading or motion,
   within 30   days after service of this summons upon you, in this court, to
   the attached Complaint filed by: Jamaal McCallister
                                     1026 E. 20th Street
                                     Baltimore, MD

  WITNESS the Honorable Chief Judge of the Eighth Judicial Circuit of
  Maryland



  Date Issued:     10/22/20
                                      Marilyn Bentley
                                      Clerk of the Circuit C



  To the person summoned:

  FAILURE TO FILE A RESPONSE WITHIN THE TIME ALLOTTED MAY RESULT IN A JUDGMENT
  BY DEFAULT OR THE GRANTING OF THE RELIEF SOUGHT AGAINST YOU.

  Personal attendance in court on the day named is NOT required.
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 6 of 17



JAMAAL MCCALLISTER                                   *   THE
1026 E.20th Street
Baltimore, Maryland                                      CIRCUIT COURT
Plaintiff                                            *   FOR
V.
                                                     *   BALTIMORE CITY
CITIMORTGAGE,INC.
As Successor in Interest by Merger to                *   CASE NO:
CITTFINANCIAL MORTGAGE COMPANY,INC.
MS 140                                               *   JURY TRIAL PRAYED
1000 Technology Drive
O'Fallon, Missouri 63304
SERVE ON: Resident Agent                                            cm=
              The Corporation Trust Incorporated
              2405 York Road, Suite 201                                           -•
              Lutherville Timonium, Maryland 21093

and                                                                       (-)

CITIFINANCIAL MORTGAGE CO.INC.                                                  (..
101 Merritt 7, 1st. Fl.
Norwalk, Connecticut 06851
SERVE ON: Resident Agent
               The Corporation Trust Incorporated
               300 E. Lombard Street
               Baltimore, Maryland 21202

and

CMINY,INC.
As Successor in Interest by Merger to
CITIMORTGAGE,INC.
MS 140
1000 Technology Drive
0'Fallon, Missouri 63304
SERVE ON: Resident Agent
              2405 York Road
              Suite 201
              Lutherville Timonium, Maryland 21093

and
 Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 7 of 17



 ELLA J. ROBINSON
 502 N.Independence Avenue, Apt. 10 ,
 Independence, Virginia 24348



 WALTER JOHNSON
 6910B Windsor Mill Road
 Gwynn Oak, Maryland 21207

 and

 PATRICIA JOHNSON
 6910B Windsor Mill Road
 Gwynn Oak, Maryland 21207

 Defendants

                                                                                    *     *

                    COMPLAINT AND ELECTION FOR JURY TRIAL

       COMES NOW Plaintiff, Jamaal McCollister, by and through his attorneys, Matthew B.

Thompson, Cara L. O'Brien, and Evan K. Thalenberg, P.A., and sues the above-captioned

Defendants and as grounds therefore respectfully submits:

                                       FACTS ALLEGED

       1.      There is one Plaintiff in this suit: Jamaal McCallister, born on November 8, 2001.

       2.      This is an action for lead-paint exposure wherein Plaintiff advances claims for

injuries sustained from exposure to and ingestion of lead-based paint at the properties named

herein. Plaintiff brings this lawsuit on the theories ofnegligence, negligent misrepresentation, and

private nuisance.

       3.      Plaintiff, as indicated, resided, visited, spent significant amounts of time and was

exposed to lead-based paint at the following address located in Baltimore City, Maryland:

              (a)      Jamaal McCallister resided, visited, and spent significant amounts of time

at 1235 N. Bentalou Street, Baltimore, Maryland from approximately 2001 through approximately
 Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 8 of 17



2004. Defendants named in conjunction with this property are Citimortgage, Inc. as Successor in

Interest by Merger to Citifinancial Mortgage Company, Inc., Citifuaancial Mortgage Co. Inc.,

CMlNY,Inc. as Successor in Interest by Merger to Citimortgage, Inc., and Ella J. Robinson.

              (b)      Jamaal McCallister resided, visited, and spent significant amounts of time

at 2008 Penrose Avenue, Baltimore, Maryland from approximately 2004 through approximately

2006. Defendants named in conjunction with this property are Walter Johnson and Patricia

Johnson.

       4.      For the sake of clarity and economy, Plaintiff will incorporate by reference the

information contained in paragraphs 3(a) and 3(b) into each of the following counts. If there is

more than one Defendant named for any particular property, Plaintiff wishes to make it clear that

he is claiming against the multiple Defendants jointly and severally.

                                          COUNT ONE
                                         NEGLIGENCE

       5.      Plaintiff incorporates in this Count those facts set forth and alleged in all other

Counts herein, as well as in the "Facts Alleged" section hereinabove,intending that each and every

such allegation be deemed part hereof as if the same were repeated herein. It is alleged that

Plaintiff, as particularly identified in paragraphs 3(a) and 3(b) resided or visited and spent

significant periods oftime at the property identified in paragraphs 3(a)and 3(b)for the time periods

identified in paragraphs 3(a)and (b). Plaintiff avers that the premises referred to hereinabove were

owned,operated and controlled by Defendants named in respect to the property in paragraphs 3(a)

and (b) during Plaintiff's residency or time spent at the address. It is further asserted that the

particularly-named Defendants maroged, supervised, maintained and rented to Plaintiff and/or his

immediate and/or extended family the aforementioned premises.
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 9 of 17



        6.      Plaintiff avers that at the time he resided or spent time at the property, Defendants

knew or, by the exercise of due care, were impressed with the knowledge that minor children,

including infants, such as Plaintiff herein, would reside, visit, and spend significant amounts of

time at the property, it being understood by and between Plaintiff and/or Plaintiffs family and

Defendants herein, that infants and other minor children could and would reside in the premises.

       7.       Plaintiff alleges that Defendants, as well as agents, servants and/or employees of

Defendants, caused and/or allowed the continued existence of peeling, flaking and chipping paint

and paint containing lead pigment to be present on the walls, woodwork, doors, door frames,

window sills, common areas and other areas of the premises thereby rendering the building and

premises unsafe and dangerous as well as unfit for human habitation, especially for children such

as Plaintiff. During the years that Plaintiff resided or spent time at the premises owned by

Defendants, he ingested and consumed paint, and paint dust which was known, or by the exercise

of due care, should have been known to Defendants to contain lead pigment and lead, thereby

causing Plaintiffto suffer severe and unremitting illness, injury and infirmities hereinafter set forth.

Plaintiff asserts that all of the injuries, damages and infirmities and permanent disabilities

sustained by him are due to the following:

              (a)      The violation by Defendants of statutes, rules and regulations, including,

but not limited to, Article 13, Sections 702, 706, Baltimore City Code, 1976, requiring every

dwelling and every part thereof to be maintained by the owner and operator so as to be fit for

human habitation and prohibiting the use ofpaint for interior painting at any dwelling or dwellings,

unless such paint is free from any lead pigment. Defendants are liable for said violations under

Sections ofthat Code including but not limited to 105(hh), 105(jj) and 310.
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 10 of 17



               (b)     The violation by Defendants of statutes, rules and regulations, including,

but not limited to, Article 13, Section 703(c), Baltimore City Code, 1976,requiring that all walls,

ceilings, woodwork, doors, and windows be kept clean and free of any loose or peeling paint and

paper and Section 1001 which prohibits the leasing ofa rental property which is not in compliance

with that Code. Defendants are liable for said violations under Sections ofthat Code including but

not limited to 105(hh), 105 (jj) and 310.

              (c)      The violation by Defendants of statutes, rules and regulations, including,

but not limited to,(1)Part II, Chapter 1, Section 113.21 of the Building, Fire and Related Codes

of Baltimore City requiring owners and operators of a property to comply with all provisions of

the aforementioned code and rendering them liable for all violations of the aforementioned code

in connection with any land, structure, matter or thing owned or controlled by them;(3) Part II;

Chapter 1, Section 113.26 stating on foreclosure, or sale in lieu offoreclosure, the buyer acquires

ownership responsibility when the sale is ratified, and takes title subject to any outstanding notices;

and (4) Part VII, Chapter 3, Section 301.2.1 of the Baltimore City Property Maintenance Code

naming each owner and the operator of any premises as responsible for maintaining all structures

and exterior property areas in compliance with all requirements ofthe aforementioned Code.

              (d)      The violation by Defendants of the relevant portions of the Building, Fire

and Related Codes of Baltimore City including, but not limited to, Part VII, Chapter 3, Sections

301.4 and 303.19 ofthe Baltimore City Property Maintenance Code requiring that all lead hazards

be abated and that all interior surfaces, including floors, walls, ceilings, windows, and doors, must

be maintained in good, clean, and sanitary condition. Peeling, chipping, flaking, or abraded paint

must be repaired, removed, or covered. Cracked or loose plaster, decayed wood, and other

defective surface conditions must be corrected.
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 11 of 17


                (e)    The ongoing negligence of Defendants in causing, permitting and allowing

the premises to become and remain in an unsafe condition despite having the statutory ability to

inspect and conduct repairs pursuant to the Building Fire and Related Code ofBaltimore City,Part

VII, Chapter 3, Section 301.2.2.

                (f)    The violation by the Defendants of statutes, rules and regulations,

including, but not limited to Maryland Reduction ofLead Risk in Housing Act, Md. Code Ann.

Environment Art. §6-815 requiring that the Defendants both register the affected property with

the Maryland Department of The Environment as well as satisfy the risk reduction standards.

                (g)    The violation by the Defendants ofstatutes, rules and regulations,including,

but not limited to Maryland Reduction ofLead Risk in Housing Act, Md.Code Ann. Environment

Art. §6-817 requiring the Defendants to ensure satisfaction of the lead risk-reduction standard in

the property.

                (h)    The fact that notice was provided to Defendants and their duly authorized

agents, servants and/or employees of the flaking condition of the paint at the premises. Further,

Defendants had actual notice ofthe ha72rd0u5 condition and nevertheless permitted this dangerous

condition to go unrepaired and failed in their duty to warn Plaintiffand his family ofthe dangerous

and defective condition of the properties and the lead paint therein. It is alleged that Plaintiff

accumulated dangerous levels oflead poisoning in his body as a direct and proximate result ofthe

failure on the part ofDefendants to maintain the premises in a safe condition, avoiding the presence

oftoxic materials which were accessible to Plaintiff.

                (i)    Plaintiff being exposed to an unreasonable risk of serious bodily harm and

permanent injury by the application and/or continued use of paint and paint products containing

lead pigment and lead, when Defendants herein actually knew or by the exercise of due care, had
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 12 of 17



reason to know and should have known of the dangerous properties of the paint which were not

known to Plaintiff and were not and could not have been discoverable by Plaintiff herein in the

exercise ofreasonable care.

               0)      The failure of Defendants to exercise, on an ongoing basis, reasonable care

in the proper maintenance of the premises including, but not limited to, the walls, woodwork,

doors, door frames, windows and window sills as well as other areas, and in a continuous failure

to undertake suitable and adequate means to eradicate the aforesaid danger caused by ongoing and

unremitting flaking, peeling, cracking and the deterioration of the lead paint referred to

hereinabove.

               (k)     The utilization of, application of, and the permitting of the lead paint to

remain within the premises, making same unsafe and dangerous as a place for human residence,

especially unsafe for the residence ofinfants and young children such as Plaintiff herein.

               (1)     The ongoing failure on the part of Defendants herein to use reasonable and

prudent care to inspect, test and maintain the premises as well as remove and eradicate said lead

paint which Defendants knew or by the exercise of due care, should have known had been used

and applied in the premises. Plaintiff asserts and alleges that reasonable inspection and/or testing

would have resulted in a confirmation ofthe presence oflead paint. Further,Plaintiffherein alleges

that Defendants herein received express notice of the presence of lead paint and the ongoing

condition of the premises including, specifically, the presence of flaking, peeling and cracking

paint and walls contnining lead pigment and lead. Defendants knew, or by the exercise of due

care, should have known that the continued use and existence of the premises as they were

maintained, rendered it an inherently dangerous place of residence.

               (m)    And Defendants were otherwise negligent and reckless.
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 13 of 17



        8.      While Plaintiff lived or spent time at the aforementioned premises, quantities of

peeling lead-based paint, loose lead-based paint chips, and lead-based paint powder were exposed

in and around the house as a direct and proximate result ofthe acts and/or omissions ofDefendants

and/or agents, servants and/or employees. The lead-based paint chips and powder were left in

areas easily and foreseeably accessible to small children. Throughout Plaintiff's time at the

property, lead-based paint was peeling from and exposed on the interior and exterior walls,

baseboards and windowsills of the house and within reach of Plaintiff Defendants at all times

pertinent to this case failed to fully correct the conditions that resulted in the exposure of Plaintiff

to lead-based paint: that is, the lead-based paint chips and dust and the peeling lead-based paint on

the walls and trim of the house.

       9.      As a direct and proximate result of the ingestion and consumption of paint

containing lead pigment and/or lead in the premises, Plaintiffcontracted, and was caused to suffer,

lead poisoning. These symptom included, but were not limited to, nausea, vomiting, loss of

weight, lethargy, etc. Plaintiff asserts that he suffered ongoing severe physical pain as well as

emotional anguish, permanent disability and brain injury, including injuries involving the head,

neck, body and limbs as well as the central nervous system.

        10.    As a proximate result of the negligence of Defendants as recited herein, Plaintiff

was caused to endure intensive and intrusive treatment, ongoing medical care for long periods of

time, was required to continue under the treatment of physicians and other health care providers

and was precluded from engaging in the activities and pursuits of normal young children.

       11.     Further, it is alleged that Plaintiff has been and will be prevented from engaging in

and pursuing any of the usual activities and pursuits of normal adolescents and adults. Plaintiff

asserts that he suffered permanent and severe brain injuries which have and will prevent him from
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 14 of 17



enjoying a normal childhood,adolescence and adulthood,including the ability to pursue education,

marry and enjoy a normal life. Additionally, Plaintiff alleges that the negligence and wrongful

conduct on the part ofDefendants has and will continue to prohibit Plaintifffrom engaging in any

gainful occupation, activity and/or pursuit, as well as from performing any duties requiring the full

and normal use of his mind, body and limbs. Plaintiff asserts that all ofthe injuries, damages and

severe permanent disability inflicted upon Plaintiff are due solely to the wrongful and negligent

acts and conduct as well as omissions to act on the part ofDefendants herein, Plaintiff being in no

way contributorily negligent.

       12.     Plaintiff alleges each Defendant personally committed, inspired, or participated in

the alleged negligent acts, including, but not limited to, the statutory violations outlined in

paragraph 7.

       WHEREFORE Plaintiff, as particularly identified in paragraphs 3(a) and (b) bring this

action against Defendants and each of them, as particularly identified in paragraphs 3(a) and (b),

jointly and severally (in multiple-Defendant-per-property instances), and claims damages in an

amount exceeding $75,000,for each property.

                                   COUNT TWO
                           NEGLIGENT MISREPRESENTATION

       13.     Plaintiff incorporates in this Count those facts set forth and alleged in all other

Counts herein, as well as in the "Facts Alleged" section hereinabove,intending that each and every

such allegation be deemed part hereof as ifthe same were repeated herein.

       14.     That prior to the purchase of the aforementioned premises, Defendants herein

negligently made false representations to Plaintiff and his family Those explicit and implicit

negligent misrepresentations included but were not limited to a) that the premises were free of

lead-based paint, b) that the premises were in habitable condition, c) that the premises would be
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 15 of 17



maintained in a habitable condition throughout the tenancy and/or time spent there, d) that the

premises were in compliance with all applicable statutes, codes and regulations pertaining to rental

properties, e)that the premises would be kept in compliance with all applicable statutes, codes and

regulations pertaining to rental properties throughout the tenancy and/or time spent there and f)

that the premises were safe for residency and/or visitation by minor children. Plaintiff asserts that

Defendants made these false representations to Plaintiff and his family intending that they would

rely on these representations in entering into and remaining in a lease for the premises.

Furthermore, Defendants knew or should have known that Plaintiff and his family would rely on

the misrepresentations which,iffalse, would cause injury to Plaintiff.

        15.    Plaintiffasserts that Plaintiffand his family reasonably and justifiably relied on the

misrepresentations of Defendants herein and suffered injuries including but not limited to brain

injury due to lead paint poisoning.

        WHEREFORE Plaintiff, as particularly identified in paragraphs 3(a) and (b) brings this

action against Defendants and each ofthem, as particularly identified in paragraphs 3(a) and (b),

jointly and severally (in multiple-Defendant-per-property instances), and claims damages in an

amount exceeding $75,000, for each property.

                                        COUNT THREE
                                      PRIVATE NUISANCE

        16.    Plaintiff incorporates in this Count those facts set forth and alleged in all other

Counts herein, as well as in the "Facts Alleged"section hereinabove,intending that each and every

such allegation be deemed part hereof as if the same were repeated herein.

       17.     Plaintiff resided, visited, and spent significant amounts of time at the addresses

particularly identified in paragraphs 3(a)and (b). At these addresses, Plaintiff was exposed to lead-

based paint from approximately 2001 through approximately 2006.
Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 16 of 17



        18.    Plaintiffs exposure to lead-based paint caused substantial and unreasonable

interference with Plaintiff's use and enjoyment ofthe home.

       19.     Said interference was so substantially unreasonable that Plaintiff had suffered a

diminution in the use of the property.

       20.     Plaintiff suffered severe and unremitting illness, injury and infirmities.

       21.     Defendants' allowance oflead-based paint in homes constituted a nuisance.

       22.     Defendants' conduct was unreasonable and imposed immediate, substantial, and

irreparable injury upon Plaintiff.

       23.     WHEREFORE Plaintiff, as particularly identified in paragraph 3(a) and 3(b),

brings this action against Defendants and each ofthem, as particularly identified in paragraph 3(a)

and (b),jointly and severally (in multiple-Defendant-per-property instances), and claim damages

in an amount exceeding $75,000,for each property.

                                      Respectfully submitted,


                                      Cara L. O'Brien

                                        M CA \-WIPtiV -1\(\ D\(\(\?SCIn /Cl/V
                                      Matthew B. Thompson
                                      EVAN K.THALENBERG,P.A.
                                      216 East Lexington Street
                                      Baltimore, Maryland 21202
                                      410-625-9100(p)
                                      410-625-9200(f)
                                      cobrien@ektlaw.com
                                      mthompson@ektlaw.com
                                      Attorneys for Plaintiff
    Case 1:21-cv-01639-JKB Document 1-1 Filed 07/02/21 Page 17 of 17
%


                                  ELECTION FOR JURY TRIAL

                                                           jury.
         Plaintiff elects to have this case tried before a jury.
         Plaintiff


                                         CaraL. O’Brien
